Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.
The claims are not amended.  Claims 1,7-10,13-15,17-18 are pending.
Claim Rejections - 35 USC § 103
Claims 1,7-10,13-15,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong ( 4388336).
For claim 1, Yong disclose leavening agent comprising an alkali metal, an acidulant and a precipitant.  The precipitant is included in amount of 0-1%.  Column 7 discloses the leavening acid is included in a range of 1.3-2.5, bicarbonate of soda in the range of .7-1.2%.  Organic acid leaveners  include citric acid, glucono delta lactone, fumaric acid or any other orgaini acid can be effectively used.
For claim 7, the alkali metal bicarbonate is sodium bicarbonate.
For claims 8,10, the precipitant is salt of calcium such as calcium chloride.
For claim 9,  organic acid leaveners includes fumaric acid.
	For claim 15, Yong discloses a dough comprising the leavening agent which is the same as the claimed bakery mix because the dough is subjected to baking.
	For claim 17, Yong discloses baking the dough which is the same as the claimed heating the bakery mix.
	For claim 18, Yong discloses baked product prepared from the dough.
	( see col. 1 lines 17-25, col. 7, col. 8 lines 62-68,col. 11 lines 22-30,col. 12)
Yong does not specifically disclose the amount of acidulant as 0-90% of stoichiometric amount to react  with bicarbonate, the baking powder as in claim 13 and the self-raising flour as in claim 14.
	As disclosed on column 7, the range of leavening acid is 1.3-2.5%, precipitant such as calcium carbonate is 0-1% and bicarbonate is .7-1.2%.  The combined amount of leavening acid and precipitant exceeds the amount of bicarbonate.  The claim does not define the amount of bicarbonate; thus, the exact amount  is not known.  In the Yong disclosure, 110% of the highest amount of bicarbonate of 1.2% is 1.32% and 250% of 1.2% is 3%.     The combined range of leavening acid of 1.3-2.5% and 0-1% of calcium chloride will give amounts falling within the range of 110%-250%.  It would have been well within the skill of one in the art to vary the stoichiometric amount of leavening acid and base depending on the reaction wanted.  The claim does not define the amount of bicarbonate; thus, the exact amount of precipitant is not define.  The definite limitation is that the combined amount of leavening acid and precipitant exceeds the bicarbonate.  Yong discloses the combination is greater than the bicarbonate.  The labeling of the ingredient as precipitant or acid is only in the terminology because the same ingredient is used.  Baking powder and self-rising flour are known to contain leavening agent.  It would have been obvious to one skilled in the art to make baking powder and self-rising flour with the leavening agent as an obvious matter of choice depending on the product desired.
Claim(s) 1,7,8-10,13-15,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelrahman ( CA 2870317).
For claim 1, Abdelrahman discloses a leavening agent comprising an alkali metal, an acidulant and a regulating agent which is the same as the  precipitant.   The acidulant is selected from glucono-delta-lactone, dimagnesium phosphate, sodium aluminum phosphate etc..  For claim 7, the alkali metal bicarbonate is sodium bicarbonate.  For claim 8, the precipitant is magnesium chloride.  For claim 15, Abelrahman discloses a dough which is a bakey mix.  For claim 17, Abelrahman discloses a dough which inherently entails the step of baking the dough in preparation for consumption.  For claim 18, a baked dough gives a confection.  ( see page 1 lines 20-33, page 2 lines 1-5, 15-30, pages 3, 5,6 and the examples)
Abelrahman does not specifically disclose the amount of acidulant as 0-90% of stoichiometric amount to react  with bicarbonate, the amount of precipitant and the total amount as in claim 1, the agent as in claim 9, the use of calcium chloride as in claim 10, the baking powder as in claim 13 and the self-raising flour as in claim 14.
	In table 1, Abelrahman discloses .5% altenate counter ion which can be magnesium chloride, .67%Sapp, .1% SALP and .58% sodium bicarbonate.  All the examples disclose that the combined total of leavening acid and precipitant is greater than the amount of sodium bicarbonate. The claim does not define the amount of bicarbonate; thus, the exact amount is not known.  In the Abelrahman disclosure, 110% of the amount of bicarbonate in example 1 is .638%.  The amount of leavening acid and precipitant is 1.27%.   Thus, the amount of precipitant plus acidulant will give amounts falling within the range of 110%-250%.  It would have been well within the skill of one in the art to vary the stoichiometric amount of leavening acid and base depending on the reaction wanted.  The claimed acidulant being 90% of the amount to react with the bicarbonate is very closed to being equal amount of acidulant to bicarbonate. Varying the reactant a little depending on the rate of reaction desired would have been well within the determination of one skilled in the art.  The claim does not define the amount of bicarbonate; thus, the exact amount of precipitant is not defined.  The definite limitation is that the combined amount of leavening acid and precipitant exceeds the bicarbonate.  Abelrahman discloses the combination is greater than the bicarbonate.  The labeling of the ingredient as precipitant or regulating agent is only in the terminology because the same ingredient is used.  Baking powder and self-rising flour are known to contain leavening agent.  It would have been obvious to one skilled in the art to make baking powder and self-rising flour with the leavening agent as an obvious matter of choice depending on the product desired.  Abelrahman discloses on page 15 that other halide salts can be used as sources of alternate counter ion.  Calcium chloride is a known halide salt.  It would have been obvious to one skilled in the art to use an alternative ingredient to perform the same function.  With respect to claim 9, the claim recites the precipitant.  However, the ingredient selected is acidic ingredient.  Abelrahman discloses the use of combination of acidic agent.  It would have been obvious to use fumaric, lactic , malic etc.. in combination with the acid leaveners as an obvious matter of using alternative ingredient to perform the same function.
Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive.
In the response, applicant submits a 132 affidavit to show unexpected results.  The affidavit is not persuasive.  Paragraphs 5-10 states only opinions which are not sufficient to define Yong.  The actual experimental showing begins on paragraph 11 which describes 4 samples a-d. Page 6 describes the formulations of samples a-d and page 4 gives the result showing that sample D gives the highest volume index and desirable color.  The showing is not persuasive.  The  showing is not commensurate in scope with the claims.  Sample D is stated to be the inventive sample.  Sample D is shown to contain 1.02% soda, 1.21% SAPP and .13 chloride.  That combination of leaveners are not claimed.  Claim 1 broadly recites that 0-90% stoichiometric amount of acidulant.  The amount of acidulant shown in the affidavit does not correlate with the claimed range.  The affidavit states that 90% SAPP and 20% of calcium chloride but it is not clear what this percent is based on. Even if it is 90%, it is only 1 end point of the range.  One sample out of a broad range is not a fair representation of the result.  There is no way to conclude from the showing in the affidavit if a same result will be obtained if 20,30,40, 50 etc… acidulant is used.  The claims also do not recite the amount of calcium chloride.  Example D does not represent the claimed leavening agent.  It is also unclear what samples A-C represent.  There is no comparative testing of samples against the prior art.  It is not clear what the affidavit considers to be Yong samples.  The results shown on page 4  is unclear as to its unexpected nature.  It is not known if there is a statistical significant between the volume 54.7 of sample D versus 53 of sample C.  Sample A is stated to be Yong but this is not an accurate characterization because Yong discloses to use calcium chloride.  The difference in color is even more unclear because it is not known what the significance is in the number.  The photographs do not show differences in color.  In summary, the showing does not establish unexpected results and is not commensurate in scope with the claims.
In the response, applicant points to the affidavit which is not found to be persuasive as explained above.  Applicant argues that Yong teaches away from the use of sub-stoichiometric proportions of acid.  The examiner respectfully disagrees.  There is nothing in the Yong disclosure that specifically discourages from sub-stoichiometric proportions of acid.  Also, applicant points out that Yong formulation include sub-stoichiometric acid.  It is known in the art that the reaction of between acid and base is typically a balanced reaction.  However, even with balance reaction, there can be slight variation in the amounts.  For instance, in patent no. 3653817, Wahba discloses a balance chemical leaving consisting of sodium bicarbonate and an acidifier ( column 2 lines 27-45).  However, the example on column 4 shows a smaller amount of acid than bicarbonate. The use of chemical leavening agent is known in the art and it would have been well within the determination of one skilled in the art to determine the optimum amounts of the components without undue experimentation.  Applicant argues that Yong does not disclose, teach or suggest that calcium ions would permit the use of sub-stoichiometric proportions.  It is not necessary to show using an ingredient for the same purpose as applicant.  It is only needed to show why using such ingredient would have been obvious.  Yong explicitly discloses calcium chloride.  Applicant further argues that Yong is not enabling on its face.  Yong teaches dough with a lower water content which inhibits acid/base reactions.  Such dough is thus typically leavened with yeast instead of chemical leavening agent.  The basis of this argument is not understood and is not supported by factual evidence. It also contradicts the Yong disclosure.  Yong explicitly discloses the use chemical leavening agents and the agents are the same as claimed. There is no disclosure of yeast in Yong.  It is also unclear what applicant quantifies as low water content dough.  Applicant’s argument does not equate to factual evidence.  Working examples are not required in a patent.  In any event, Yong discloses examples on column 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 19, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793